       Case 1:18-cr-00032-DLF Document 64-1 Filed 10/02/18 Page 1 of 1



                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 18-3061                                                September Term, 2018
                                                                    1:18-cr-00032-DLF-2
                                                       Filed On: September 17, 2018
United States of America,

             Appellee

      v.

Concord Management and Consulting LLC,

             Appellant


                                        ORDER

       Upon consideration of appellant's unopposed motion for voluntary dismissal of
this appeal, it is

      ORDERED that this appeal be dismissed.

      The Clerk is directed to issue the mandate forthwith to the district court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Amy Yacisin
                                                         Deputy Clerk
